Citation Nr: 0018489	
Decision Date: 07/14/00    Archive Date: 07/14/00

DOCKET NO.  99-06 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased rating for the service 
connected diabetes mellitus with diabetic retinopathy, 
currently evaluated as 40 percent disabling.

2.  Entitlement to an increased rating for the service 
connected diabetic neuropathy of the right upper extremity, 
currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for the service 
connected diabetic neuropathy of the left upper extremity, 
currently evaluated as 10 percent disabling.

4.  Entitlement to an increased rating for the service 
connected diabetic neuropathy of the right lower extremity, 
currently evaluated as 10 percent disabling.

5.  Entitlement to an increased rating for the service 
connected diabetic neuropathy of the left lower extremity, 
currently evaluated as 10 percent disabling.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel


INTRODUCTION

The veteran had active service from September 1976 to October 
1978 and from November 1978 to May 1985.

This appeal arises from a February 1998 rating decision of 
the Detroit, Michigan Regional Office (RO).  


REMAND

The veteran contends that the RO erred by failing to grant 
higher ratings for his service connected disabilities.  

VA has a duty to assist the veteran in the development of 
facts pertaining to his claim.  38 U.S.C.A. § 5107(a).  The 
Court has held that the duty to assist the claimant in 
obtaining and developing available facts and evidence to 
support his claim includes obtaining all relevant medical 
records.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  On the 
April 1999 substantive appeal, the veteran reported that he 
had been recently hospitalized for service connected 
disability.  Although he requested that this evidence be 
considered as part of his claim, the report of 
hospitalization is not of record.  The record also shows that 
the veteran has received ongoing treatment at the Detroit, 
Michigan VA medical center.  As a result, the RO should 
contact the veteran, determine all sources of treatment for 
the service connected disabilities, and then obtain treatment 
records from all sources to include those from the Detroit 
VAMC and the referenced hospitalization.

On the last VA examination, which was conducted in October 
1997, the examiner concluded that the veteran was suffering 
from mild distal peripheral neuropathy. Thereafter, the 
veteran reported on the April 1999 substantive appeal that he 
had recently been hospitalized for ketoacidosis with high 
blood sugars and other assorted problems.  He further 
indicated that his ability to use his hands and feet had been 
significantly reduced.  The veteran reported having constant 
pain, that he was no longer able to hold onto objects for any 
length of time, and that strength in his arms and legs was 
very limited.  The duty to assist a veteran as provided for 
in 38 U.S.C.A. § 5107(a) has been interpreted to require 
providing the veteran with a VA examination that takes into 
account the records of prior medical treatment.  Green v. 
Derwinski, 1 Vet. App.  121 (1991).  This is to ensure that 
the evaluation of a disability is a fully informed one.  In 
cases concerning the rating of disorders; moreover, clinical 
findings must be related specifically to the applicable 
rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).  
In this case, the October 1997 report of VA examination is 
inadequate to rate the veteran's service connected 
disabilities.  In addition, the veteran should be afforded a 
VA eye examination to evaluate all current disability 
resulting from diabetic retinopathy.  In view of these facts, 
following the gathering of all recent treatment records, the 
veteran should be afforded a VA examination that is compliant 
with Green and Massey.  

Under the circumstances of this case, the Board finds that 
further assistance is required.  Accordingly, the case is 
REMANDED to the RO for the following:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers where he has 
received treatment for the disabilities 
at issue in recent years.  Thereafter, 
the RO should obtain legible copies of 
all records which have not already been 
obtained to include those from the 
Detroit VA medical center from April 1997 
to the present.  Once obtained, all 
evidence should be associated with the 
claims folder.

2.  Following completion of the above 
action, the veteran should be afforded VA 
neurology and eye examinations to 
determine the current nature and severity 
of the veteran's diabetes mellitus, 
diabetic retinopathy and diabetic 
neuropathy.  The claims folder must be 
made available to the examiners prior to 
the examinations.  All disability should 
be evaluated in relation to its history 
with emphasis on the limitation of 
activity and functional loss due to pain 
imposed by the disabilities at issue in 
light of the whole recorded history.  All 
indicated tests must be performed.  

The neurologist should obtain a work 
history from the veteran, to include time 
lost from gainful employment due to 
service connected disability.  All 
neurologic manifestations for the right 
and left upper extremities and the left 
and right lower extremities should be 
described in detail to include the 
nerve(s) affected and the severity of the 
nerve injury.  The examiner should 
comment on whether there are any 
additional current manifestations of the 
veteran's diabetes in addition to 
diabetic neuropathy and retinopathy.  If 
any neurologic symptoms attributable to 
other causes are present, these should be 
disassociated from service connected 
disability, if feasible.  In particular, 
the examiner should indicate whether 
there is evidence that the veteran's 
diabetes mellitus requires insulin, 
restricted diet, and regulation of 
activities with episodes of ketoacidosis 
or hypoglycemic reactions requiring one 
or two hospitalizations per year or twice 
a month visits to a diabetic care 
provider, plus complications that would 
not be compensable if separately 
evaluated.  Each of the above criteria 
must be addressed by the examiner.  All 
factors upon which any medical opinion is 
based must be set forth for the record.

3.  Upon receipt of the examination 
report, the RO should review the 
examination report to ensure that it is 
adequate for rating purposes.  If an 
examination is inadequate for any reason, 
the RO should return the examination 
report to the examining physician and 
request that all questions be answered.

4.  After completion of the requested 
development, the RO should review the 
veteran's claims.  Consideration should 
be given to the holdings in Green and 
Massey.  If the action taken remains 
adverse to the veteran in any way, he and 
his representative should be furnished an 
appropriate supplemental statement of the 
case to include the provisions of 
38 C.F.R. § 3.655 in the event that the 
veteran fails to appear for a scheduled 
examination.  If the veteran fails to 
appear for a scheduled examination, the 
RO should include verification in the 
claims folder as to the date the 
examination was scheduled and the address 
to which notification was sent.  The RO 
should also include a copy of the 
letter(s) notifying the veteran of the 
scheduling of an examination and 
notifying him of the consequences for 
failure to appear for an examination.  
The veteran and his representative should 
then be afforded a reasonable opportunity 
to respond. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed, but he has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this REMAND is to obtain additional information and to 
ensure due process of law.  No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




